October 30, 2012




                                   JUDGMENT

                  The Fourteenth Court of Appeals
                           NANA C. GRAHAM, Appellant

NO. 14-11-01095-CV                         V.

                          DANNY JOE GRAHAM, Appellee
                        ________________________________

       This cause, an appeal from a clarifying order signed November 21, 2011, was
heard on the transcript of the record. We have inspected the record and find no error in
the judgment. We order the judgment of the court below AFFIRMED.

      We order appellant Nana C. Graham to pay all costs incurred in this appeal.

      We further order this decision certified below for observance.